Citation Nr: 0100610	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99 21-055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether clear and unmistakable error was committed in the 
rating decision of December 1955, that severed service 
connection for psychoneurosis.

2.  Whether clear and unmistakable error was committed in the 
rating decision of February 1947, which assigned a 
noncompensable evaluation for a mixed psychoneurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.

This appeal arises from a August 1999 rating decision of the 
Buffalo, New York, Regional Office (RO) which determined that 
clear and unmistakable error (CUE) had not been committed by 
the Department of Veterans Affairs (VA) in a rating decision 
of December 1955 which severed service connection for 
psychoneurosis.  It was also decided that CUE had not been 
committed in a February 1947 rating decision that assigned a 
noncompensable evaluation for a mixed psychoneurosis.  The 
veteran appealed these determinations.  


FINDINGS OF FACT

1.  Service connection for the veteran's psychoneurosis was 
severed in a rating decision December 8, 1955, and the 
veteran was notified of this decision and his appellate 
rights by letter of December 20, 1955.  The veteran failed to 
complete a timely appeal of this decision.

2.  The rating decision of December 1955 failed to sustain 
the government's burden under 38 C.F.R. § 3.9(d) (1955) of 
showing clear and unmistakable error in the February 1947 
award of service connection.

3.  A noncompensable evaluation for a mixed psychoneurosis 
was awarded to the veteran effective from November 11, 1945 
in a rating decision February 11, 1947.  He was notified of 
this decision by letter dated on February 28, 1947.  The 
veteran failed to file a timely appeal of this decision.

4.  The rating decision of February 1947 appropriately 
applied the existing legal criteria to the correct facts of 
record.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error was committed severing 
service connection for a mixed psychoneurosis in the rating 
decision of December 1955.  38 C.F.R. § 3.105(a) (2000).

2.  Clear and unmistakable error was not committed in the 
award of a noncompensable evaluation for psychoneurosis in 
the rating decision of February 1947.  38 C.F.R. § 3.105(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Upon his entrance into active service in December 1942, the 
veteran was given a comprehensive medical examination.  He 
made no complaints of a psychiatric problem and the 
examination found no defects associated with a psychiatric 
disability.  His service medical records are silent regarding 
any complaints or treatment for a psychiatric disorder.  At 
his separation examination of November 1945, the veteran 
complained of problems with nervousness.  He claimed that 
these problems had started while assigned to an infantry 
battalion in Germany in May 1945.  It was acknowledged by the 
veteran that he had never sought medical treatment for these 
problems.  In the examination report, the examiner referred 
to these complaints and indicated "no abnormalities noted."  
These medical records were received by the RO in April 1946.

The veteran's service personnel records indicate that he was 
a rifleman with an infantry unit serving in the Central 
European campaign in World War II.  His decorations include 
the Combat Infantryman's Badge.  This information was also 
received in December 1945 and February 1946.

In his claim for service connection, the veteran asserted 
that he had started to experience symptoms of nervousness in 
May 1945.  He specifically acknowledged that he had never 
been treated for this problem by the military.  This claim 
was initially denied by the RO in July 1946 on the grounds 
that there was no current medical evidence of a psychiatric 
disability.  The RO noted that the veteran was rated on 
incomplete records.

A private physician specializing in neuropsychiatry submitted 
a letter dated in November 1946 that indicated he had treated 
the veteran for nervousness and gastric complaints beginning 
in early September 1946.  His symptoms included apprehension, 
jitters, rapid pulse, and increased reflexes.  The physician 
opined that the veteran suffered with "moderately severe, 
anxiety type, psychoneurosis.  It was indicated that the 
veteran was 20 percent disabled.

The veteran was afforded a VA compensation examination in 
January 1947.  He indicated that he had experienced 
nervousness since 1945.  The veteran specifically denied any 
problems with nervousness prior to his combat experiences.  
It was indicated that the veteran had been unable to obtain 
employment since his discharge from service due to an eye 
disorder.  He asserted that his "nervous attacks" consisted 
of restlessness and gastric symptoms.  His symptoms included 
slightly inadequate personality, a moderate course tremor in 
the hands, and moderate emotional instability.  The diagnoses 
included "moderate" psychoneurosis, mixed type with anxiety 
and hysteria.

On February 28, 1947, the RO notified the veteran that his 
claim for service connection for a psychoneurosis had been 
granted.  This disorder was rated as noncompensable under the 
VA's Schedule for Rating Disabilities, Diagnostic Codes 9102 
and 9106, and was made effective from November 11, 1945.  It 
was determined by the RO that the veteran's psychoneurosis 
was mild in degree.  It was also found that this disorder had 
not been incurred as a result of combat.  However, he was 
informed that the RO had denied his claim for service 
connection for an eye condition.  The veteran submitted a 
letter dated in August 1946 from a private physician that 
discussed his eye disorder.  A March 1947 report of contact 
indicated that the veteran wished to have his claim reviewed 
based on this evidence.  In late March 1947, the RO confirmed 
and continued its prior decision and informed the veteran of 
this decision in a letter sent to his last reported address.

A letter of October 1952 was prepared by a VA 
neuropsychiatrist.  It indicated that this physician had 
talked with the veteran who had demanded that he be given a 
physical evaluation in order to "disprove he had anything 
wrong with him."  It was determined that there did not 
appear to be any change in the severity of the veteran's 
service-connected psychoneurosis.

In a rating action of September 1955, the RO proposed the 
sever the veteran's service connection for a psychoneurosis.  
It was asserted that the February 1947 decision to grant 
service connection was clearly and unmistakably erroneous, as 
there was no diagnosis or treatment for a psychiatric 
disorder during the veteran's military service.  The first 
diagnosis for this disorder was reported to be many months 
after the veteran's separation from the military.  It was 
determined that this evidence did not permit the grant of 
service connection either by incurrence or aggravation.  The 
veteran was notified of this decision by letter of early 
October 1955 and was instructed that he had 60 days in which 
to submit evidence that would warrant a change of the 
decision to sever service connection.  No response was 
received from the veteran.

By rating decision of December 8, 1955, the RO severed 
service connection for psychoneurosis on the grounds stated 
in September 1955.  One of the members of the three person 
rating board issued a dissenting opinion on December 12, 
1955.  The dissenting member held that the rating board of 
1947 had issued an "acceptable opinion" and there was no 
showing then, or at the present, that clear and unmistakable 
error had been committed.  The veteran was notified of the 
decision to sever his service connection by letter dated on 
December 20, 1955.  He was also notified of his appellate 
rights and it appears that this letter was sent to his last 
known address.   

In July 1999, the veteran filed a claim insisting that the RO 
had committed clear and unmistakable error in its severance 
of his service connection for psychoneurosis.

II.  Analysis

CUE in the December 1955 severance of service connection for 
psychoneurosis.

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2000).  Clear and unmistakable error is defined as an 
administrative failure to apply the correct regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
propounded a three-pronged test to determine whether clear 
and unmistakable error was present in a prior determination:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator, that is more than a simple 
disagreement as to how the facts were weighed or evaluated, 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Russell test was further refined by the Court in Fugo v. 
Brown, 6 Vet. App. 40 (1993), in which it was stated:

[Clear and unmistakable error] is a very specific 
and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error ... If a claimant-
appellant wishes to reasonably raise [clear and 
unmistakable error] there must be some degree of 
specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, 
would be [clear and unmistakable error] on its 
face, persuasive reasons must be given as to why 
the result would have been manifestly different but 
for the alleged error.  It must be remembered that 
there is a presumption of validity to otherwise 
final decisions, and that where such decisions are 
collaterally attacked, and a [clear and 
unmistakable error] claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.

Id. at 43 (emphasis in the original).

Under the applicable criteria effective in February 1947, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 C.F.R. § 3.77 (1946).  According to 38 C.F.R. 
§ 3.5 (1946), the rating board at the RO had original 
jurisdiction to determine issues of service connection.  The 
decisions of the RO's rating board were required to strictly 
conform to the laws, regulations, decisions of the VA 
administrator, and defined policies of the VA administrator.  
38 C.F.R. § 3.6 (1946).  However, in determinations involving 
the question of service connection, due consideration was to 
be given to the places, types, and circumstances of service 
as shown by the service record, the official history of each 
organization in which the veteran served, his medical 
records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.77(b).

According to the criteria effective in December 1955, no 
rating board could reverse or amend a prior decision except 
where there was a change in law or reversal is "obviously 
warranted by a clear and unmistakable error" committed in 
the prior decision.  For reversal of a prior decision, clear 
and unmistakable error must be shown by the evidence in the 
claims file at the time of the prior decision was rendered.  
38 C.F.R. § 3.9(a) (1955).  Whenever a rating board was of 
the opinion that a revision of a previous decision was 
warranted on the facts of record in the case at the time the 
decision in question was rendered, that is a difference of 
opinion being involved rather than a finding of clear and 
unmistakable error, the file was to be forwarded to the Chief 
Benefits Director with a detailed explanation.  38 C.F.R. 
§ 3.9(b).  Authority to sever service-connection upon the 
basis of clear and unmistakable error was vested with the RO.  
However, the burden of proof in showing that clear and 
unmistakable error had been committed was on the government.  
If service connection was severed, the claimant was to be 
immediately notified in writing of the contemplated action, 
with detailed reasons therefor, and would be given 60 days 
form the date on which such notice was mailed to his last 
address of record, to present additional evidence pertinent 
to the question.  38 C.F.R. § 3.9(d).

The laws and regulations in effect in February 1947 clearly 
indicate that the rating board had authority to grant service 
connection for a psychoneurosis resulting from military 
service.  In that 1947 determination, the RO was authorized 
to consider a wide range of evidence to include lay 
statements.  While current VA adjudicators cannot make 
medical determinations, VA rating boards in 1947 were allowed 
to make such determinations and, in fact, usually included a 
medical professional on the board to help in these 
determinations.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Board can find no evidence in the February 1947 decision 
that a clear and unmistakable error was committed in the 
grant of service connection for psychoneurosis.  There is no 
evidence that a psychoneurosis existed prior to entrance into 
active service.  The separation examination does indicate the 
veteran's complaints of nervousness beginning in May 1945.  
While this examiner did not find a psychiatric abnormality, a 
private physician did diagnose a psychoneurosis in September 
1946, soon after the veteran's separation from the military.  
This diagnosis was confirmed on subsequent VA examinations.

If any clear and unmistakable error exists in the September 
1947 decision, it was the finding that the psychoneurosis had 
not started in combat.  The veteran's lay evidence indicates 
that his psychiatric symptoms started in May 1945, presumably 
toward the end of his combat service in Central Europe.  His 
military records clearly indicate that he did serve in combat 
with the infantry during this time.  While his post-service 
examiners did not specifically indicate that these 
experiences were the start of his psychiatric symptoms, the 
VA examiner of January 1947 recorded this history and in no 
way indicated that it was not the onset of the diagnosed 
disorder.

The only reasons and bases given by the rating board in 
September and December 1955 to justify its severance of 
service connection was that "[t]he available evidence does 
not permit the grant of service connection for 
psychoneurosis, either by incurrence or by aggravation."  
The regulations are clear that in 1955 the burden was on the 
government to show clear and unmistakable error in the prior 
decision.  The rating board of 1955 failed to cite to any 
specific laws or regulations warranting its action nor did it 
detail the evidence that would show the 1947 decision was 
clearly and unmistakably in error.  The 1955 decision makes 
much of the fact there is no record of treatment or diagnosis 
for a psychiatric disorder in the service medical records.  
However, the criteria is clear that the rating board of 1947 
had the authority to consider the circumstances of the 
veteran's service and his lay evidence, in addition to the 
medical evidence, and render a medical judgment, that is a 
nexus, based on this entire record.  Therefore, the rating 
board of December 1955 failed dreadfully in fulfilling its 
burden of showing that clear and unmistakable error had been 
committed in the February 1947 decision to grant service 
connection for psychoneurosis.

The undersigned finds that the RO erred in severing the 
veteran's service connection for psychoneurosis in December 
1955.  Had this determination not been made the veteran's 
circumstances would have been manifestly different in that he 
would have retained all benefits entitled to him as a 
recipient of a service-connected disorder.  Therefore, the 
rating decision of December 20, 1955 was clearly and 
unmistakably erroneous and the veteran is entitled to service 
connection for a psychoneurosis effective from November 11, 
1945.

CUE in the February 1947 noncompensable evaluation of 
psychoneurosis.

The noncompensable evaluation assigned to the veteran's 
psychoneurosis in February 1947 is now final.  He was 
notified of this decision and his appellate rights, but 
failed to file a timely appeal within the prescribed period.  
While the RO did receive notice of the veteran's 
dissatisfaction with the rating decision, this appears, based 
on the attached physician's letter, to be referring to his 
claim for service connection for an eye disability.  There is 
no indication in the contemporaneous evidence that he 
intended to file an appeal of his noncompensable evaluation.

Regarding the veteran's claim for CUE in the February 1947 
evaluation of his service-connected psychoneurosis, there 
have been few contentions regarding what specific laws or 
regulations were violated in the award of a noncompensable 
evaluation.  The brief submitted to the Board by the 
veteran's representative in September 2000 failed to discuss 
any specific legal provisions, let alone any that were 
effective in February 1947, regarding this claim.  In 
argument dated in October 1999, the representative cited to 
38 U.S.C. § 1101 and 5107, and 38 C.F.R. § 3.102 and 4.3.  
However, these provisions (which pertain to word definitions 
and the doctrine of reasonable doubt) did not exist in their 
current language, at the time of the decision in February 
1947, nor is a precedent provision identified, and in any 
event as the doctrine of reasonable doubt involves a weighing 
of evidence it clearly is not applicable.  Russell.  Thus, 
these references do not meet the specificity requirement of 
the Fugo decision.  

In July 1999, the veteran's representative argued that the 
psychoneurosis should have been evaluated as either 10 or 30 
percent disabling under the criteria of the VA's Schedule for 
Rating Disabilities, Diagnostic Code 9100.  Based on the 
private and VA examiners that had diagnosed a "moderate" 
level of psychiatric disability, it was contended that the RO 
should have evaluated the psychoneurosis as either 10 percent 
(moderate) or 30 percent (moderately severe) disabling.

The criteria effective in February 1947 included the 
following:


9100 Hysteria, conversion (specify type)

Moderately severe; with definite 
conversion phenomena, but more 
limited or shifting than [a severe 
disability], definite, anesthesia or 
paresthesia, amnesia, somnambulism, 
hypnotic or dreamy states, marked 
nervous tension, moderately severe 
stuttering, tremors, especially 
fingers; with characteristic 
suggestibility and emotional 
lability; productive of considerable 
social and industrial 
adaptability.......30

Moderate.......10

Mild.............0

9102 Hypochondriasis

Moderately severe; characteristic 
intense preoccupation with bodily 
organs, generally with more or less 
remote or inadequate organic basis, 
with consistent emotional reaction 
and mannerisms, productive of 
considerable social and industrial 
inadaptability........30

Moderate.......10

Mild.............0


9106 Psychoneurosis, mixed type

This is an unsatisfactory diagnosis 
and should be replaced by the 
appropriate predominating 
psychoneurotic type and so rated.
Psychoneurosis characterized only by 
fixed or variable somatic 
complaints.
	Rate as hypochondriasis.

The rating schedule is clear that psychoneurosis was to be 
evaluated under Diagnostic Code 9102, not Diagnostic Code 
9100.  Even if Diagnostic Code 9100 was viewed as the more 
appropriate criteria for evaluating the veteran's 
psychoneurosis, any argument regarding what level of 
disability he was to be given is merely a weighing of the 
evidence.  Russell; Damrel v. Brown, 6 Vet. App. 242, 245 
(1994).  The Court has held that such arguments do not amount 
to clear and unmistakable error.  It is further determined 
that the criteria used under Codes 9102 and 9100 are not the 
type that would prevent the rating board from using its own 
discretion regarding the severity of the disorder, that is 
its own medical judgment.  See Myler v. Derwinski, 1 Vet. 
App. 571 (1991) (The Court found CUE in a rating decision 
from 1953 when the RO failed to grant an increased evaluation 
for a through and through gunshot wound, when it was 
determined the applicable rating criteria demanded at least 
an evaluation of a moderate muscle disability regardless of 
actual functional ability).

The note associated with Diagnostic Code 9100 specifically 
indicates that a mild, or noncompensable, evaluation is 
warranted if the symptomatology is of a "minor" character.  
This note authorizes a moderate evaluation, 10 percent or 
more, only if such symptoms "actually interfere" with 
employment.  The veteran specifically indicated in January 
1947 that the only disorder interfering with his employment 
was his left eye condition, and no examiner prior to February 
1947 ever indicated that the veteran's psychoneurosis had any 
impact on his industrial adaptability.  As noted above, the 
veteran was notified of the February 1947 evaluation and his 
appellate rights at his last reported address.  Thus, there 
is no "clear and unmistakable error on its face" in the 
February 1947 evaluation.  At that time, the RO used 
reasonable rating judgment, based on the evidence of record 
and legal criteria effective in February 1947, to award a 
noncompensable evaluation for psychoneurosis.

Based on the above contentions and pertinent regulations, the 
Board finds that the RO did not commit a clear and 
unmistakable error in the assignment of a noncompensable 
evaluation for a mixed psychoneurosis in February 1947.  That 
is, the allegations submitted by the veteran and his 
representative are merely a disagreement with the way the RO 
weighed the correct evidence before it in February 1947.  
This type of contention cannot substantiate a claim for clear 
and unmistakable error under 38 C.F.R. § 3.105(a).


ORDER

Clear and unmistakable error having been committed in the 
rating decision of December 20, 1955 that severed service 
connection for a mixed psychoneurosis, service connection for 
said disability is reinstated effective from November 11, 
1945.

Clear and unmistakable error not having been committed in the 
rating decision of September 28, 1947 that awarded a 
noncompensable evaluation for a mixed psychoneurosis, this 
claim is denied.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

